Citation Nr: 1445818	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 9, 2007, to include whether clear and unmistakable error (CUE) is present in a September 1993 rating decision, which denied service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1985 to September 1989 and from October 1990 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The appeal was initially characterized simply as one of entitlement to an earlier effective date for the grant of tinnitus.  During the pendency of the appeal, however, the Veteran and his representative raised the theory of clear and unmistakable error (CUE) in the September 1993 rating decision.  The issue of CUE was subsequently addressed by the RO in the Statement of the Case and the RO considered whether further development of the issue was required in a July 2012 Deferred rating decision.  The Deferred rating decision indicated that the issue of CUE was intertwined with the issue of entitlement to an earlier effective date, was considered in the Statement of the Case and no additional VCAA was needed.  In light of the above, the Board has recharacterized the issue to better reflect the Veteran's contentions and scope of the claim.

In August 2014, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  


FINDING OF FACT

1.  A September 1993 rating decision denied service connection for bilateral tinnitus because of lack of evidence in the Veteran's service medical records showing treatment or diagnosis of tinnitus in service and the separation examination was normal.  

2.  The evidence of record shows that the RO failed to consider service treatment record diagnosing the Veteran with tinnitus, which is an error in fact that would have manifestly changed the outcome of the decision.  


CONCLUSION OF LAW

The September 1993 rating decision was not supported by the evidence then of record, was not consistent with the applicable law and regulations existing at that time, and clear and unmistakable error has been demonstrated, which denied service connection for bilateral tinnitus.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. § 3.105(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1993, the Veteran filed for a claim for service connection for bilateral tinnitus.  The claim was denied by the RO in September 1993.  The RO denied the claim because, in their opinion, service medical records were negative for diagnosis or treatment for bilateral tinnitus.  In their view, there were only complaints of left ear tinnitus, with episodes lasting 30 seconds to 1 minute on a July 1993 service treatment record.  The RO also stated that an audiometric examination taken three months prior to separation was within normal limits and that no further treatment or complaints were shown on the separation examination.  The RO determined that the Veteran's condition was acute.  The Veteran did not appeal this decision.  Thus, the September 1993 decision is final.  

The Veteran filed a claim to reopen service connection for tinnitus in June 2007.  The RO initially denied the claim in a March 2008 rating decision.  Subsequent to that decision, a VA examination was obtained and the RO granted the claim in an October 2008 rating decision.  The RO assigned a 10 percent evaluation effective June 9, 2007.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality); 38 C.F.R. § 3.400.

As noted in the Introduction, the Veteran had his representative have raised a claim of CUE in the prior September 1993 rating decision.  Specifically, the Veteran's representative argued that the condition was not acute and transitory in service as there were several notations for tinnitus in the service treatment records.  After a careful review of the evidence of record, the Board has determined that the September 1993 is the product of clear and unmistakable error and the claim will be granted.  

Under applicable law and regulations, RO decisions, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Court has defined clear and unmistakable error as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). The Court has also held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application.  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Yates, 213 F.3d at 1375.  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see Damrel v. Brown, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14 .

As an initial matter, the Veteran has pled CUE with the requisite specificity as he identified a specific rating decision and argued that the RO did not correctly apply or consider all of the evidence of record when making its determination for service connection.  See August 2011 VA-Form 9 and August 2014 Board hearing transcript.

In summary, the RO on the September 1993 rating decision determined that the Veteran did not meet the elements of service connection because there was no diagnosis in service, there was only one complaint in service, and his June 1993 audiogram was negative, as was his separation examination, for complaints or diagnosis of tinnitus.  

However, upon review of the evidence of record, specifically the Veteran's service treatment records that were of record at the time of the September 1993 rating decision the Board finds sufficient evidence that would have supported the grant of service connection for bilateral tinnitus.  For instance, in February 1993, there is a service treatment note that diagnosis the Veteran with otitis media.  Seven days later the Veteran followed up on his ear infection and associated intermittent dizziness.  In June 1993, the Veteran completed and signed a Report of Medical History and checked that he did know if he had or ever had ear, nose and throat trouble.  In July 1993, the Veteran reported to an ear, nose and throat doctor with complaints of left unilateral tinnitus.  In July 1993, the Veteran reported to the Naval Hospital in Dallas, Texas with complaints of ringing in both ears.  He reported that the ringing began in the left ear but had grown worse during the prior two weeks, but that he felt it had been ongoing for a year.  At this examination, the Veteran was diagnosed with unilateral tinnitus.  

Under the law in effect in 1993, the grant of service connection is allowed when the facts shown by evidence, "establish that a particular injury or disease resulting in a disability was incurred coincident with service....This may be accomplished by affirmatively showing inception or aggravation during service"  38 C.F.R. § 3.303 (1993).   Each disabling condition shown by a veteran's service records must be considered on the basis of the places, types and circumstances of his service.  Id.  Determinations as to service connection will be based on review of consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case."  38 C.F.R. § 3.303 (1993).   

In this case, the adjudicator in September 1993 did not consider pertinent service treatment records reflecting complaints of bilateral ringing of the ears.  Nor did the adjudicator consider the lay report of a history of the condition for at least a year.  Furthermore, it is clear that the regulations at the time of the September 1993 rating decision were not correctly applied.  There was evidence of a chronic disability in service, there is evidence of a diagnosis in service, and the Veteran filed a claim within one-year post discharge for a disability diagnosed in service.  As such, the Board finds that there was clear and unmistakable error for the RO to deny service connection for tinnitus in the September 1993 rating decision.  

Accordingly, error has been identified in the RO's September 1993 decision that would have manifestly changed the outcome, had it not been committed.  For the aforementioned reasons, the Board finds that clear and unmistakable error existed in the September 1993 decision, and the motion for the grant of service connection for bilateral tinnitus must be granted.  








ORDER

The motion of clear and unmistakable error (CUE) in a September 1993 rating decision that denied service connection for tinnitus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


